Citation Nr: 1507807	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  14-20 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an effective date prior to June 8, 2010 for the grant of nonservice-connected (NSC) pension.

2. Entitlement to an effective date prior to September 13, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to an effective date prior to June 8, 2010 for the grant of a 10 percent rating for service-connected laceration scars of the head.

4. Entitlement to an effective date prior to October 1, 2010 for the payment of dependent benefits.

5. Entitlement to an extension of payment of dependent benefits for the Veteran's son beyond June 1, 2012.

6. Entitlement to a compensable initial rating for laceration scars of the head prior to June 8, 2010.

7. Entitlement to a compensable initial rating for bilateral hearing loss.

8. Entitlement to a compensable initial rating for right lower extremity shin splint.

9. Entitlement to a compensable initial rating for left lower extremity shin splint.

10. Entitlement to a compensable initial rating for status post fracture of the 2nd right metatarsal.

11. Entitlement to an initial rating in excess of 50 percent for PTSD.

12. Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.

13. Entitlement to service connection for a back disability.

14. Entitlement to service connection for an eye disability.

15. Entitlement to service connection for a prostate disability, to include as secondary to herbicide exposure. 

16. Entitlement to service connection for a head injury, headaches.  

17. Entitlement to service connection for a carcinoid tumor, status post resection.

18. Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

19. Entitlement to service connection for a bladder disability, to include as secondary to a prostate disability.

20. Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Brett Buchanan, Agent	


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to March 1963 and from May 1963 to June 1972.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from November 2007, December 2009, June 2012, May 2013, and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Charlotte, South Carolina.  The November 2007 rating decision, in pertinent part, granted entitlement to service connection for bilateral pes planus and assigned a noncompensable initial rating, effective March 9, 2007.  The December 2009 rating decision granted an increased rating of 10 percent, effective March 9, 2007.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for back, eye, prostate, and head injury/headache disabilities were adjudicated in the June 2012 rating decision as claims to reopen.  However, these claims were denied in a November 2007 rating decision, for which the Veteran filed a timely notice of disagreement (NOD), which also addressed the initial ratings assigned to the service-connected bilateral pes planus and 2nd right metatarsal.  A statement of the case (SOC) was issued in December 2009, and later that month, the Veteran submitted a statement that he identified as a disagreement with the December 2009 SOC.  Upon review of the record, the AOJ correctly readjudicated the service connection claims as original claims for service connection in a September 2013 supplemental SOC, along with the bilateral pes planus and 2nd right metatarsal initial rating claims.  Therefore, the Board has characterized them as such on the title page. 
 
A May 2013 rating decision, in pertinent part, denied a rating in excess of 10 percent for tinnitus and granted an increased rating of 10 percent for the Veteran's service-connected laceration scars of the head.  The Veteran appealed these ratings in a June 2013 NOD, and an SOC was issued in June 2014.  The Veteran did not file a timely substantive appeal; therefore, the appeal of these issues was not perfected, and those issues are not before the Board.  

Also, the Board's review of the claims file revealed that the Veteran had filed statements that constituted NODs with the noncompensable initial rating assigned for his service-connected laceration scars of the head, the effective date for the assignment of the 10 percent rating for his service-connected scars, and the effective date of September 13, 2010 for the grant of service connection for PTSD.  In addition, he filed NODs with August 2013 and September 2013 letters informing him of his payment of dependent benefits.  Thus, these issues are within the Board's jurisdiction.  Further, the Veteran filed a timely NOD with the initial ratings assigned for his service-connected right and left shin splints, and so the Board has characterized those issues as initial rating claims rather than increased rating claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to higher initial ratings for laceration scars of the head, right and left shin splints, PTSD, bilateral pes planus, and fracture of the 2nd right metatarsal and entitlement to service connection for back, eye, prostate, and bladder disabilities, head injury/headaches, carcinoid tumor, hypertension, and entitlement to TDIU as well as entitlement to an effective date prior to September 13, 2010 for service connection for PTSD, entitlement to an effective date prior to June 8, 2010 for a 10 percent rating for laceration scars of the head, entitlement to an effective date prior to October 1, 2010 for payment of dependant benefits, and entitlement to extension of payment for dependant benefits for the Veteran's son beyond June 1, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for NSC was properly denied by the RO in a letter decision issued in November 2007; no new and material evidence was received within one year of that decision, nor was it appealed.

2  The Veteran filed a new claim for NSC pension on June 8, 2010 and there is no statement prior to that date and after  November 2007 that can be construed as a claim.

3.  At its most severe, right ear hearing loss is manifested by an average decibel loss of 42.5 decibels and a speech discrimination score of 96 percent and left ear hearing loss is manifested by an average decibel loss of 56 decibels and a speech discrimination score of 92 percent, resulting in Level I hearing acuity in each ear.


CONCLUSIONS OF LAW

1.  The November 2007 decision denying entitlement to NSC pension is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The criteria for an effective date prior to June 8, 2010 for the grant of entitlement to NSC pension have not been met. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

3.  The criteria for a compensable initial rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); §§ 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VII (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An April 2007 VCAA letter and October 2010 VCAA letter satisfied the duty to notify provisions for service connection and NSC pension claims, respectively, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran's filing of an NOD as to the initial rating or effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating and effective date assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. 
§ 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal, and an SOC which set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes, as well as provided the law governing effective dates.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and the reports of September 2007, September 2009, and July 2012 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the initial rating claim.  A VA examination is not necessary with regard to the effective date claim, as the effective date is dependent on the date the claim was filed and any VA examination performed after that date would be irrelevant.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports, they provided diagnoses and information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Only the September 2007 VA examiner reviewed the claims file; however, the Board does not find that the lack of a claims file renders the September 2009 and July 2012 VA examinations inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In rating claims, it is the severity of disability found at the examination that is most salient to the claim.  Nothing suggests that any examiner documented a diagnosis or findings inconsistent with or less severe than otherwise outlined in the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In addition to dictating objective test results on a VA audiological examination report, the audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The July 2012 VA examiner asked the Veteran to describe the impact of his disability on his daily life.  The Veteran indicated that he has difficulty in communication.  The September 2007 VA examiner specifically noted difficulty in noise situations.  Thus, the Board finds that the functional effects caused by the Veteran's hearing disability have been fully described.

As for the September 2009 VA examination, even though the examiner did not document specific effects on the Veteran's daily life, the claims file includes multiple statements by the Veteran describing those effects from his discharge from service forward, including the time of the September 2007 and July 2012 VA examinations.  Therefore, the Board determines that the lack of description of the daily effects of the hearing loss in September 2009 has been rendered harmless, and in any event, the September 2007 and July 2012 VA examination reports did address the functional effect of the Veteran's hearing loss.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.




II. NSC Pension

The effective date of disability pension for claims received on or after October 1, 1984, is the date of receipt of the claim, but may not be prior to the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(1).

If, within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the Veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which the Veteran became permanently and totally disabled, whichever is to the advantage of the Veteran. Extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim.  38 C.F.R. 
§ 3.400(b)(1)(ii).

Determination of effective dates is dependent on the act of filing a claim by the Veteran and the adjudication of that claim by VA. The Veteran argues that the effective date for his NSC pension should be March 9, 2007, the date he first filed a claim for pension.  The basis for the Veteran's argument is that VA did not adjudicate his pension claim until the June 2012 rating decision.  However, this assertion is incorrect.  In the letter attached to the November 2007 rating decision, the RO advised that NSC pension had been denied because the Veteran's income exceeded the limit for pension eligibility.   The Veteran's NOD filed in February 2008 specifically identified the issues with which he disagreed, and he did not identify the denial of pension as one of those issues.  Additionally, no new and material evidence was received prior to the expiration of the appeal period.  38 C.F.R. § 3.156(b).  Therefore, the November 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The next communication from the Veteran regarding NSC pension was his June 2010 claim and there is no assertion or evidence that a permanent and total disability prevented the Veteran from filing earlier, or that he became permanently and totally disabled in the year prior to June 8, 2010.  Thus, the appropriate effective date for the grant of NSC pension is June 8, 2010, the date that claim was received by VA, and an effective date prior to June 8, 2010 is denied.  

III. Bilateral Hearing Loss 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's bilateral hearing loss has been assigned a noncompensable rating throughout the appeal period pursuant to 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2014).  The Veteran contends that his loss of hearing warrants a higher rating.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2014).  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of Level I, subject to the provisions of 38 C.F.R. § 3.383. 38 C.F.R. § 4.85(f). 

Under 38 C.F.R. § 3.383, where hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and the hearing impairment in the other ear is considered a disability under § 3.385, the hearing impairment in the nonservice-connected ear will be considered in evaluating the service-connected disability.  69 Fed. Reg. 48148-50 (August 9, 2004). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz 38 C.F.R. § 4.86. 

The Veteran was afforded VA audiological examinations in September 2007, September 2009, and July 2012.  A March 2011 VA examination could not be completed due to the Veteran experiencing occlusion of his right ear canal by cerumen.  The September 2007 VA examination revealed pure tone thresholds, in decibels, as follows: 



HERTZ




1000
2000
3000
4000
RIGHT

15
20
35
65
LEFT

25
30
65
70

The average decibel loss was 33.75 decibels in the right ear and 47.5 decibels in the left ear. Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  

The September 2009 VA examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ




1000
2000
3000
4000
RIGHT

20
25
50
75
LEFT

25
35
70
80

The average decibel loss was 42.5 decibels in the right ear and 52.5 decibels in the left ear. Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  

The July 2012 VA examination report states the pure tone thresholds were as follows: 




HERTZ




1000
2000
3000
4000
RIGHT

20
30
50
70
LEFT

35
45
70
75

The average decibel loss was 42 decibels in the right ear and 56 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  

Using Table VI, the audiometric test results show the Veteran had Level I hearing acuity in the right ear and Level I hearing acuity in the left ear throughout the appeal period.  38 C.F.R. § 4.85.  Level I hearing acuity in the right ear combined with Level I hearing acuity in the left ear warrants a noncompensable rating. 

The Veteran has not submitted any medical evidence indicating that his hearing loss disability is more severe than exhibited at the audiological evaluations of record.   A July 2011 VA audiological consult performed after removal of the impacted cerumen in the right ear did not show more severe hearing loss than found at VA examination.  Therefore, the Board finds that the Veteran's demonstrated level of hearing impairment does not support an increased rating evaluation.  The Board acknowledges the Veteran's assertions with respect to his claim.  The Veteran can attest to factual matters of which he has first-hand knowledge, e.g., perceived hearing difficulty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a determination of whether the Veteran's perceived hearing difficulty is an actual loss of hearing acuity due to loss of sensorineural functionality requires appropriate testing and the Veteran has not submitted any such evidence in support of his claim. 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as indicated by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating for his service-connected bilateral hearing loss.  Therefore, his claim must be denied.

Extra-schedular rating

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required, although in this case the claim was referred to the Director of Compensation.

The Veteran's hearing loss disability manifests in subjective complaints of decreased hearing, resulting in difficulty understanding conversations.  The rating criteria for bilateral hearing loss provide for disability ratings on the basis of decreased hearing.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

Moreover, with respect to the second Thun element, the Board notes that the Veteran is not employed.  Nevertheless, the evidence has not suggested that his hearing loss would cause a marked interference with his employment if he were working.  Further, the bilateral hearing loss has not resulted in hospitalization.  In light of the above, the Board concludes that the Veteran's hearing loss disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for bilateral hearing loss is denied.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an effective date prior to June 8, 2010 for the grant of NSC pension is denied.

Entitlement to a compensable initial rating for service-connected bilateral hearing loss is denied.
REMAND

The issues of entitlement to a compensable initial rating for service-connected laceration scars of the head, entitlement to an effective date prior to September 13, 2010 for the grant of service connection for PTSD, entitlement to an effective date prior to June 8, 2010 for the grant of a 10 percent rating for laceration scars of the head, and entitlement to payment of dependent benefits prior to October 1, 2010 and after June 1, 2012 are remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  In addition, the noncompensable initial rating for the service-connected right and left shin splints must be addressed in a supplemental SOC.

Service connection was granted for left and right shin splints and laceration scars of the head in the December 2009 rating decision.  In October 2010, the Veteran submitted a statement acknowledging the grants of service connection, but disputing the 0 percent ratings assigned.  However, no SOC was issued, and the Veteran's next claim was treated as a claim for increased ratings.  Consequently, the SOCs provided to the Veteran in September 2013 for the right and left shin splints and June 2014 for laceration scars of the head only addressed entitlement to higher ratings from June 2010 forward.  The Veteran has perfected his appeal of the increased rating claim for right and left shin splints. Thus, a supplemental SOC should be issued that addresses the entire rating period for the bilateral shin splints, beginning on March 9, 2007.  As for the laceration scars, an SOC that addresses the noncompensable initial rating assigned for the laceration scars of the head prior to June 8, 2010 must be provided to the Veteran.        

Also with regard to the service-connected scars, in a June 2013 statement, the Veteran indicated that he disagreed with the effective dates for all of his service-connected disabilities and that the effective date should be March 9, 2007, the date he first filed his claims.  This submission was timely with the rating decision assigning a 10 percent rating for the Veteran's service-connected laceration scars of the head and tinnitus.  The effective date for the tinnitus was March 9, 2007; hence an SOC addressing only the claim of entitlement to an effective date prior to June 8, 2010 for the 10 percent rating for laceration scars of the head must be issued. 
As for the PTSD effective date claim, an effective date of January 25, 2011 was assigned in the June 2012 rating decision, which the Veteran appealed in a July 2012 NOD.  An effective date of September 13, 2010 was granted in a September 2013 rating decision, and the AOJ stated that the benefit had been granted in full.  However, the Veteran continued to dispute the effective date assigned, arguing that the date should have been March 9, 2007, the date on which he first applied for service connection for PTSD.  Thus, the issue has not been resolved and remains on appeal.  No SOC was issued to the Veteran in response to the July 2012 NOD; thus, the claim is remanded so that the AOJ may readjudicate the claim and provide the Veteran with the required SOC.  

With regard to the Veteran's dependent payments, in August 2013, the Veteran filed an NOD with an August 2013 letter detailing his dependent payments, and in October 2013, he filed an NOD with a September 2013 letter responding to his August 2013 appeal.  No SOC has been issued.  Therefore, an SOC addressing entitlement to effective dates prior to October 1, 2010 and beyond June 1, 2012 for payment of dependent benefits should be provided to the Veteran.

In addition, the claims for compensable initial ratings for shin splints of bilateral lower extremities must be remanded for a VA examination.  The Veteran was most recently afforded a VA examination in August 2012.  At this examination, the examiner indicated that the Veteran experiences flare-ups, but with regard to the impact of the flare-ups, the examiner stated that the flare-ups were 7/10 severe.  This statement describes the severity of the flare-ups, but not the effect they have on the Veteran's lower leg function.  The Veteran's lay statements indicate that pain impacts his mobility.  Therefore, the Veteran should be afforded another VA examination that addresses the occurrence and impact of flare-ups. 

With regard to the claim for a rating in excess of 10 percent for service-connected pes planus, at the August 2012 VA foot examination the examiner did not respond to all questions posed, specifically the questions regarding pain on manipulation.  Thus, the Board does not have all the information to ascertain the rating appropriate to the Veteran's level of disability.  Consequently, the Board determines that another VA examination should be scheduled to assess the current severity of the Veteran's bilateral foot disability.

Further, the Board finds that another VA examination of the Veteran's service-connected fracture of the 2nd right metatarsal should be scheduled.  The last examination of this disability occurred in July 2010, over four years ago.  Thus, the Board determines that there is insufficient evidence to assess the current nature and severity of the Veteran's right toe disability. 

Further, the Veteran has supplied multiple statements that discuss his PTSD symptoms and how they meet the criteria for a 70 percent rating.  The Board's review of the VA examination reports for PTSD suggests that not all of the Veteran's current manifestations of PTSD were evaluated and documented.  Accordingly, the Board also remands the PTSD claim for another examination to assess the current severity of the Veteran's acquired psychiatric disability. Weggenmann v. Brown, 5 Vet. App. 281 (1993).

With regard to the Veteran's service connection claims, the Board determines that the Veteran should be afforded additional VA examinations to assess the nature and etiology of the disabilities.  The September 2009 VA back examiner offered a negative opinion regarding a link between the Veteran's back disability and his military service, in part because the in-service complaints were transitory.  However, since the examination, the Veteran has received treatment for his back disability, and at his July 2009 Agent Orange examination, the Veteran reported having had pain since 1972.  He has also cited an in-service motor vehicle accident in association with his back pain complaints in multiple other treatment notes.  The Veteran is competent to speak to the pain he has experienced in his back, including its onset.  Such symptoms suggest that the in-service complaints were not transitory, and it is not clear that the September 2009 VA examiner considered the Veteran's subjective reports of pain in forming the opinion.  In light of this evidence, the Board determines that another VA examination should be scheduled to address the nature and etiology of the Veteran's back disability.  38 C.F.R. § 3.159.

Similarly, a VA eye examination was performed in November 2009.  Since that time, additional diagnoses of eye disabilities, not considered by the VA examiner, have been recorded in VA treatment notes.  Specifically, in May 2010, a diagnosis of retinopathy OD was documented, and in April 2012, there was a diagnosis of small symptomatic papilloma adnexa of the right eye.  These disabilities were not considered by the VA examiner in November 2009; therefore, the Board determines that the Veteran should be afforded an additional VA eye examination. 

With respect to the prostate disability, the Veteran has not been afforded a VA examination to assess the etiology of this disability.  In a September 2012 statement, the Veteran reported that he had had prostate problems in service, but had not sought treatment.  While the Veteran is not competent to diagnose a prostate disability, he is competent to speak to symptoms he believes to be a result of a prostate disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Board finds that the threshold criteria for scheduling a VA examination have been met.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board also determines that another VA examination for the Veteran's head injury/ headache claim should be scheduled, as the opinion provided by the August 2013 VA examiner is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The examiner provided a negative opinion on the basis that there were no residuals of traumatic brain injury in service and that there were no headaches in service that could be linked to the present headaches.  The examiner also indicated that brain cell loss was due to the Veteran's hypertension, and any cognitive deficit was due to the cell loss.  However, the examiner did not provide a rationale for these statements; nor is it apparent that the examiner considered the Veteran's subjective reports regarding the onset and history of any headaches.  Thus, the Board determines that another VA examiner that assesses the Veteran's head injury and headaches should be scheduled.

Further, the Veteran should be afforded a VA examination to assess the nature and etiology of his carcinoid tumor, to include whether the carcinoid tumor is a result of exposure to herbicides.  No such examination has yet been provided, and while carcinoid tumor is not presumed related to herbicide exposure, whether it is directly a result of service must be considered.   Therefore, the Veteran should be scheduled for a VA examination to determine if the Veteran's carcinoid tumor and any residuals are causally or etiologically a result of military service, to include his exposure to herbicides.    

With regard to the Veteran's hypertension claim, the Veteran has claimed that the hypertension is secondary to his service-connected PTSD, and has indicated that the hypertension has been present since about the time of the onset of his PTSD symptoms.  Therefore, the Board determines that the Veteran should be afforded a VA examination to assess the etiology of his hypertension, to include whether it was caused or aggravated by his service-connected PTSD.

As for the Veteran's claim of entitlement to service connection for a bladder disability, as the evidence suggests that the bladder disability is a result of the prostate disability, the bladder claim is inextricably intertwined with the prostate claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Similarly, the claim for TDIU is inextricably intertwined with the increased rating claims and claims for service connection.  Id.  Therefore, the bladder service connection claim and TDIU claim must be remanded as their outcomes are in part dependent on the outcomes of other claims being remanded.  

Finally, the record reflects that the Veteran receives regular VA treatment, but the most recent treatment note is dated in May 2014.  Thus all VA treatment notes dated from May 2014 forward should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. Obtain all of the Veteran's VA treatment records dated from May 2014 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Issue an SOC that addresses the following issues:

Entitlement to an effective date prior to September 13, 2010 for the grant of service connection for PTSD.

Entitlement to an effective date prior to June 8, 2010 for the grant of a 10 percent rating for service-connected laceration scars of the head.

Entitlement to an effective date prior to October 1, 2010 for the payment of dependent benefits.

Entitlement to an extension of payment of dependent benefits for the Veteran's son beyond June 1, 2012.

Entitlement to a compensable initial rating for service-connected laceration scars of the head prior to June 8, 2010.the Veteran'

3. Schedule the Veteran for a VA examination to assess the current nature and severity of his right and left shin splints.  The claims file must be sent for review in conjunction with the examination.  All indicated tests and studies should be performed, including range of motion measurements for the right and left knees and right and left ankles, and all findings should be set forth in detail in accordance with VA rating criteria.

The examiner should identify all current muscular and orthopedic manifestations of the Veteran's service-connected right and left shin splints and describe the severity of any such manifestations. 

The examiner should specifically discuss the severity of any muscle impairment, including identifying any affected Muscle Groups

The examiner must document any limitation of motion of the right and left leg (knee and/or ankle). Whether there is any pain, weakened movement, excess fatigability, or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed (1) pain on use, including during any flare ups, (2) weakened movement (3) excess fatigability or (4) incoordination. The examiner(s) is asked to describe whether pain significantly limits functional ability during flare ups or when the knees or ankles are used repeatedly. All limitation of function must be identified and described in detail.  If there is no pain no limitation of motion and/or no limitation of function, such facts must be noted in the report.

A complete rationale for any opinion advanced must be provided.

4. Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD. The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed. All pertinent symptomatology and findings should be reported in detail. 

5. Schedule the Veteran for a VA podiatric examination to assess the current nature and severity of his bilateral pes planus. The claims file must be made available to the examiner, and the examination report must reflect that such review occurred. All tests and studies deemed necessary must be performed. All pertinent symptomatology and findings should be reported in detail.

6. Schedule the Veteran for a VA examination to assess the current nature and severity of his connected status post fracture of the 2nd right metatarsal.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.

7. Schedule the Veteran for the appropriate VA examination to assess the nature and etiology of his back disability.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed back disability began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided.  The examiner must not only document the Veteran's assertions that he has had back pain since service, he or she must consider and discuss those complaints in the opinion.

8. Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of an eye disability.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following:

Identify all diagnosed disabilities of the right and left eyes.

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed eye disability began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
A complete rationale must be provided for any opinion offered.  The examiner must not only document the Veteran's assertions regarding his history of eye symptoms, he or she must consider and discuss those complaints in the opinion.

9. Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of a prostate disability.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed prostate disability began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.  The examiner must not only document the Veteran's assertions that he has had prostate symptoms since service, he or she must consider and discuss those complaints in the opinion.

10. Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of a traumatic brain injury, to include headaches.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that any residuals of a traumatic brain injury, including headaches, began in service, were caused by service, or are otherwise related to service?
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered. The examiner must not only document the Veteran's assertions regarding his symptoms since service, he or she must consider and discuss those complaints in the opinion.  The examiner should also consider the medical literature the Veteran has supplied in support of his argument. 

11. Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of a carcinoid tumor and any residuals of such disability.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  Upon review of the record, including the Veteran's lay statements throughout the claims file regarding his symptoms and medical history, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed carcinoid tumor and its residuals began in service, were caused by service, to include exposure to herbicides, or are otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered. 

12. Schedule the Veteran for the appropriate VA examination to assess the etiology of his hypertension.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension began in service, was caused by service, or is otherwise related to service?

If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was either caused or aggravated beyond its natural progression by any service-connected disabilities, alone or in combination, including his service-connected PTSD?
 
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 
Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for any opinion offered must be provided.

13. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2014).

14. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental SOC to the Veteran and his agent.  In addition to the issues previously addressed in a supplemental SOC, the following supplemental SOC should address the initial noncompensable rating assigned for service-connected right and left shin splints prior to June 8, 2010.  Return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


